DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 6/7/2021.
Applicant’s amendments to claims 24-25 are sufficient to be examiner and are no longer withdrawn.

Response to Arguments & Declaration 
Applicant’s arguments are persuasive.  The rejection has been withdrawn and a new ground(s) of rejection is below. 

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “charge” to –the charge- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8, 10, 13-14, 16 & 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “to enable the electrical signal to build charge inside the flexible conduit”; however, claim 1, upon which claim 2 depends, recites the limitation “to enable an electrical signal to build charge inside the flexible conduit”.  It is unclear if the “charge” of claim 2 is the same as or different from that of claim 1.  For purposes of examination, it will be interpreted as being the same. 
Claims 7-8 depend from claim 2 and are thus also rejected.
Claim 10 recites the limitation “an electrical signal”; however, claim 1, upon which claim 10 depends, recites the limitation “an electrical signal”.  It is unclear if the “electrical signal” of claim 10 is the same as or different from that of claim 1.  For purposes of examination, it will be interpreted as being the same.
Claim 13 recites the limitations “an electrical signal” in lls. 13 & 15. It is unclear if the “electrical signal” of claim ll. 15 is the same as or different from that of ll. 13.  For purposes of examination, it will be interpreted as being the same.
Claims 14, 16 & 23-25 depend from claim 13 and are also rejected.
Claim 14 recites the limitation “to enable the electrical signal to build charge inside the flexible conduit”; however, claim 13, upon which claim 14 depends, recites the limitation “to enable an electrical signal to build charge inside the flexible conduit”.  It is unclear if the “charge” of claim 14 is the same as or different from that of claim 13.  For purposes of examination, it will be interpreted as being the same. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 12 & 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wandke et al. (2011/0022043) or Wandke et al. (2011/0022043) in view of Delaney (2013/0006229, previously cited). 
Concerning claim 1, as illustrated in Fig. 7, Wandke et al. disclose a system (Fig. 7) comprising:
an internal cold plasma system, comprising: 
an internal cold plasma applicator configured to be disposed within a cavity of a patient and to couple to a surface surrounding a cavity and to produce a cold plasma only between an outer surface of the internal cold plasma applicator and the surface (applicator formed by dielectric 3 is capable of being disposed within and coupled to a cavity of a patient where an ionized gas, for example noble gases or other inert gases, or gas mixtures thereof, or is composed of other gases which can be ionized, with the ionized gas being produced, for example, in that the gas is ionized (plasma) by the application of a , wherein the internal cold plasma applicator is configured to be navigated through an anatomical passage of the patient into the cavity, wherein the internal cold plasma applicator comprises a flexible conduit configured to enable the internal cold plasma applicator to conform to different cavities on different patients (the active surface can be flexible and have an effective active length that may extend to several meters such that it can be applied in difficult situations such as cavities or internal applications; [0010], [0015], [0019-0020], [0024], [0025-0026]. Further, in the alternative, Delaney discloses a system comprising a cold plasma system (1) having an internal cold plasma applicator (7) that is configured to be navigated through an anatomical passage of the patient into a cavity.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wandke et al. such that the internal cold plasma applicator is configured to be navigated through an anatomical passage of the patient into the cavity in order to provide the benefit of treating targeted hollow anatomical structures such as blood vessels as taught by Delaney ([0024-0026]),
wherein the flexible conduit has a first passage extending between a first closed end and a second closed end (space formed by dielectric 3 filled with ionized gas or an electrically conductive fluid such as aqueous saline , wherein the first passage contains a conductive liquid (aqueous saline solution; [0026]), wherein the flexible conduit is defined by a wall made of a dielectric material (dielectric 3 forms walls; [0057]), and wherein the dielectric material is configured to enable an electrical signal to build charge inside the flexible conduit (dielectric 3 enables electrical signal to build charge inside the flexible conduit such that plasma 2 is formed; [0052], [0057]).
Concerning claim 2, Wandke et al. disclose the dielectric material (3) of the wall of the flexible conduit is configured to enable the electrical signal to build charge inside the flexible conduit until a sufficient amount of charge builds whereupon the electrical signal crosses through the wall between the first end and the closed second end and produces the cold plasma (2) from fluid within a gap (18) between the wall (4) and the surface (O) ([0052], [0057], Claim 1)
Concerning claim 7, Wandke et al. disclose an electrode (black box labeled 12 connected to power 13) rests within the first passage (Fig. 7).
Concerning claim 8, Wandke et al. disclose the first conduit (3) comprises a tapered end that facilitates insertion into the cavity (Fig. 7).
Concerning claim 12, Wandke et al. disclose the internal cold plasma applicator is configured to use the conductive liquid to carry an electrical signal that generates cold plasma (Wandke: [0057]; Fig. 7). 
Concerning claim 23, Wandke et al. further disclose the conductive liquid comprises saline ([0026]). 
claim 24-25, Wandke et al./Wandke  et al. in view of Delaney fail to specifically disclose the conductive liquid to comprise potassium or chlorine.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Wandke et al./Wandke  et al. in view of Delaney such that the conductive liquid to comprise potassium or chlorine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claim(s) 10, 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wandke et al. (2011/0022043) or Wandke et al. (2011/0022043) in view of Delaney (2013/0006229, previously cited), as applied to claim 1, in further view of Kim et al. (6,099,523, previously cited) or Lam (2012/0289954, previously cited).
Concerning claim 10, Wandke et al. disclose the applicator (3) configured to receive an electrical signal that forms the cold plasma with the internal cold plasma applicator from fluid within a gap between an outer surface of the internal cold plasma applicator and the surface ([0052], [0057]).  Wandke et al./Wandke  et al. in view of Delaney fail to specifically disclose a controller configured to produce the electrical signal that forms the cold plasma with the internal cold plasma applicator from fluid within a gap between an outer surface of the internal cold plasma applicator and the surface.  However, Kim et al. disclose a system (Fig. 1-2) comprising an internal cold 
Concerning claim 13, as illustrated in Fig. 7, Wandke et al. disclose a system (Fig. 7) comprising:
an internal cold plasma system, comprising: 
an internal cold plasma applicator configured to be disposed within a cavity of a patient and to couple to a surface surrounding a cavity and to produce a cold plasma only between an outer surface of the internal cold plasma applicator and the surface (applicator formed by dielectric 3 is capable of being disposed within and coupled to a cavity of a patient where an ionized gas, for example noble gases or other inert gases, or gas mixtures thereof, or is composed of other gases which can be ionized, with the ionized gas being produced, for example, in that the gas is ionized (plasma) by the application of a high voltage that is greater than the breakdown voltage.  The ionized gas is now electrically conductive and can therefore be used as an electrode to generate plasma 2 only between the outer surface of the applicator formed by dielectric 3 and the surface O; [0052], [0057]), wherein the internal cold plasma applicator is configured to be navigated through an anatomical passage of the patient into the cavity, wherein the internal cold plasma applicator comprises a flexible conduit configured to enable the internal cold plasma applicator to conform to different cavities on different patients (the active surface can be flexible and have an effective active length that may extend to several meters such that it can be applied in difficult situations such as cavities or internal applications; [0010], [0015], [0019-0020], [0024], [0025-0026]. Further, Delaney discloses a system comprising a cold plasma system (1) having an internal cold plasma applicator (7) that is configured to be navigated through an anatomical passage of the patient into a cavity.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to , 
wherein the flexible conduit has a first passage extending between a first closed end and a second closed end (space formed by dielectric 3 filled with ionized gas; [0026]), wherein the first passage contains a conductive liquid (aqueous saline solution; [0026]), wherein the flexible conduit is defined by a wall made of a dielectric material (dielectric 3 forms walls; [0057]), and wherein the dielectric material is configured to enable an electrical signal to build charge inside the flexible conduit (dielectric 3 enables electrical signal to build charge inside the flexible conduit such that plasma 2 is formed; [0052], [0057]); and 
a controller coupled to the internal cold plasma applicator and configured to produce an electrical signal that forms the cold plasma with the internal cold plasma applicator (Wandke et al. disclose the applicator (3) configured to receive an electrical signal that forms the cold plasma with the internal cold plasma applicator from fluid within a gap between an outer surface of the internal cold plasma applicator and the surface ([0066], [0071]).  Wandke et al./Wandke  et al. in view of Delaney fail to specifically disclose a controller configured to produce the electrical signal that forms the cold plasma with the internal cold plasma applicator from fluid within a gap between an outer surface .  
Claim 14 is rejected upon the same rationale as applied to claim 2. 
Claim 16 is rejected upon the same rationale as applied to claim 23. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794